Title: To Thomas Jefferson from William Barton, 15 March 1802
From: Barton, William
To: Jefferson, Thomas


            Sir,
              Lancaster, March 15th. 1802.—
            Wishing to send two copies of my book to France, I conceived it would be proper to transmit them through the hands of Mr. Pichon, the French Resident here: Yet, not having the honor of any acquaintance with that Gentleman—and it being very uncertain whether the bearer of this (Mr. Peter Shindel, my next-door Neighbour,) will have an opportunity of calling on him,—I pray, Sir, that you will do me the honor of presenting them to Mr. Pichon; with a tender of my Respects, and a request that he would be pleased to forward the books, agreeably to the tenor of the enclosed Letter. This I have left unsealed, for your perusal; in order that, if it should not meet your approbation, it may not be forwarded.—
            
            I have the Honor to be, With the highest Respect And greatest personal Consideration, Sir, Your mo. obedt. servt.
            W. Barton
          